Name: Commission Regulation (EEC) No 451/91 of 26 February 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 2. 91 Official Journal of the European Communities No L 52/35 COMMISSION REGULATION (EEC) No 451/91 of 26 February 1991 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3866/90 Q, as last amended by Regulation (EEC) No 429/91 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3866/90 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and' Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 354/91 0, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ Article 1 The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regulation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 27 February 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 353, 17. 12. 1990, p. 23. O OJ No L 164, 24. 6 . 1985, p. 11 . I4) OJ No L 44, 18 . 2. 1991 , p. 48 . 0 OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 201 , 31 . 7. 1990, p. 11 . 0 OJ No L 367, 29. 12. 1990, p. 80 . O OJ No L 50, 23. 2. 1991 , p. 21 . 0 OJ No L 266, 28 . 9. 1983, p. 1 . No L 52/36 Official Journal of the European Communities 27. 2. 91 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 0,000 27,948 20,978 0,000 27,976 21,006 0,000 27,984 21,014 0,000 27,972 21,002 0,000 27,964 20,994  2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 49,39 55,65 1 018,61 165,63 188,38 18,435 16,065 t 36 952 4 298,53 0,00 5 842,24 49,45 55,72 1 019,97 165,86 188,63 18,460 16,082 37 001 4 275,97 0,00 5 848,27 49,47 55,74 1 020,36 165,92 188,70 18,467 16,084 37 015 4 232,96 0,00 5 846,27 49,44 55,71 1 019,78 165,82 188,60 18,456 16,058 36 994 4183,50 0,00 5 833,05 49,42 55,69 1 019,39 165,76 188,52 18,449 16,051 36 980 4 181,43 0,00 5 831,38  ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 1,288 30,448 23,478 1,316 30,476 23,506 1,324 30,484 23,514 1,312 30,472 23,502 1,304 30,464 23,494  2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 55.27 62.28 1 140,00 185,37 210,83 20,632 18,014 41 355 4 855,79 286,05 6 363,93 55.34 62.35 1 141,36 185,59 211,08 20,657 18,031 41 405 4 833,23 291,53 6 369,96 55.36 62.37 1 141,75 185,66 21.1,15 20,664 18,032 41 419 4 790,22 291,10 6 367,96 55.33 62.34 1 141,17 185,56 211,05 20,653 18,007 41 398 4 740,76 283,47 6 354,74 55.31 62.32 1 140,78 185,50 210,97 20,646 18,000 41 384 4 738,69 282,28 6 353,07  No L 52/3727. 2. 91 Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100' kg) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 30,829 39,738 27,498 30,685 39,603 27,363 30,703 39,627 27,387 31,202 40,123 27,883 30,893 39,819 27,579 2. Final aids : x (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Portugal (Esc) 64,74 72,94 1 335,20 217,11 246,93 24,165 21,134 48 436 5 732,76 8 302,51 64,42 72,58 1 328,65 216,05 245,72 24,046 21,019 48 199 5 666,32 8 274,69 64,47 72,65 1 329,81 216,24 245,93 24,067 21,032 48 241 5 623,44 8 276,00 65,64 73,96 1 353,90 220,15 250,39 24,503 21,412 49 115 5 701,47 8 368,75 64,93 73,15 1 339,13 217,75 247,66 24,236 21,168 48 579 5 622,68 8 305,22 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 4 789,62 4 844*00 4 770,07 4 825,73 4 771,80 4 828,37 4 840,88 4 897,17 4 795,08 4 852,20 (') For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 DM 2,047880 2,045480 2,043040 2,040820 2,040820  Fl 2,306230 2,303650 2,301080 2,298490 2,298490  Bfrs/Lfrs 42,151400 42,119899 42,082300 42,051400 42,051400  FF 6,977200 6,971890 6,966610 6,963090 6,963090 '  Dkr 7,874260 7,871280 7,868770 7,867800 7,867800  £Irl 0,768798 0,768946 0,769497 0,769593 0,769593  £ 0,704299 0,705880 0,707297 0,708531 0,708531  Lit 1 539,50 1 541,55 1 544,16 1 546,11 1 546,1 1  Dr 219,36600 222,14300 224,89100 227,63600 227,63600  Esc 180,19000 180,69300 181,35600 182,08700 182,08700  Pta 128,09500 128,48600 128,88700 129,24900 129,24900 